           IN THE UNITED STATES DISTRICT COURT FOR THE
                   WESTERN DISTRICT OF MISSOURI
                        WESTERN DIVISION

FAMBROUGH, et al.,                        )
                                          )
                   Plaintiffs,            )
                                          )
v.                                        )
                                          ) Case No. 4:19-cv-00218-SRB
                                          )
MISSOURI FAMILY SUPPORT                   )
DIVISION,                                 )
                                          )
                   Defendant.             )

 DEFENDANT MISSOURI FAMILY SUPPORT DIVISION’S MOTION
  TO DISMISS OR, IN THE ALTERNATIVE, MOTION FOR MORE
                   DEFINITE STATEMENT

      Defendant Missouri Family Support Division (“FSD”), by and through

undersigned counsel, respectfully moves this Court to dismiss Plaintiffs

Heather and William Fambrough’s (“Plaintiffs”) Complaint as to FSD because

(1) Plaintiffs failed to exhaust their administrative remedies and (2) William

Fambrough does not have standing in this matter. In the alternative, if the

Court does not grant FSD’s Motion to Dismiss, FSD respectfully moves this

Court to order Plaintiffs to provide a more definite statement of their claims.

FSD incorporates by reference its Suggestions in Support of this Motion, which

is filed simultaneously herewith.




                                      1
                                      Respectfully submitted,

                                      ERIC S. SCHMITT
                                      Attorney General

                                      /s/ Laura M. Robb
                                      Laura M. Robb, #64117
                                       Assistant Attorney General
                                      Post Office Box 861
                                      St. Louis, MO, 63188
                                      Tel: (314) 340-7960
                                      Fax: (314) 340-7029

                                      Attorneys for Defendant Missouri Family
                                      Support Division



                        CERTIFICATE OF SERVICE

      I hereby certify that on October 18, 2019, I electronically filed the
foregoing with the Clerk of the Court using the CM/ECF system, which sent
electronic notification to all counsel of record, and I mailed a copy to Plaintiffs
at:
      Heather and William Fambrough
      6101 N. Belleview Ave.
      Kansas City, MO 64118


                                      /s/ Laura M. Robb




                                        2
